DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
The amendment filed 01/13/2022 has been filed.  Claims 1-20 remain pending in the application.  Claims 12-20 remain withdrawn in the application.  The examiner notes that in the case of a rejoinder, the amendment to claim 18 has introduced a potential new matter issue, the application does not teach a matrix containing ferritic and austenitic components with martensite.  The examiner notes that prior to cooling the matrix is ferrite and austenite and after cooling the matrix is ferrite and martensite, however it is not stated that all 3 phases are present at any point.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 01/13/2022 is acknowledged.  The traversal is on the ground(s) that the claims as now amended requires a silicon content to be greater than 0.5 weight% and contain both austenite and ferrite, and that these limitations are not disclosed by the reference used for restriction, Yokoi et al. (US 9,863,026).  This is not found persuasive in view of the new reference below.
Group I lack unity of invention with Groups II and III because even though the inventions of these groups require the technical feature of a dual phase steel comprising a matrix that includes ferritic and austenitic components having a silicon content of greater than 0.5-2.0 weight%, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Corquillet et al. (US 2008/0308194 A1), herein Corquillet.  Corquillet teaches a multiphase steel containing ferrite and austenite [0040] with a silicon composition of 0.001-3.0 weight% [0044] which overlaps with the instantly claimed silicon composition.  The examiner notes that the overlap of the 
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a dual phase steel comprising a matrix that includes ferritic and austenitic components having a composition given below in Table 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Corquillet et al. (US 2008/0308194 A1), herein Corquillet.  Corquillet teaches a multiphase steel containing ferrite and austenite [0040] with a composition given below in Table 1 which overlaps with that of the instant claims.  The examiner notes that the overlap of the steel composition of the instant application and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant application, mass %
Corquillet, weight %
C
0.02-0.12
0.01-0.50 [0042]
Si
Greater than 0.5-2.0
0.001-3.0 [0044]
Mn
0.5-2.0
0.50-3.0 [0043]
Cr
0.3-1.0
1.5 or less [0047]
Al
0.5-1.5
0.005-3.0 [0045]
Nb
<0.10
≤0.15 [0023]
Ti
<0.10
0.20 or less [0049]
Fe and impurities
Balance
Balance [0055]


The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2022.
Information Disclosure Statement
Foreign document DE 10214017274 A1 was not considered because there is not a patent with this number, examiner notes that based on the publication date and the applicants that the document number should be DE 102014017274 A1.
Drawings
The drawings are objected to because page 12 of the drawings is blank except for a faint outline of what examiner believe is page 11 on the other side of the scanned paper, this blank page should be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: multiple uses of the term “perlite” should be corrected to “pearlite”, multiple uses of “Ae1” should be corrected to “Ac1”, and multiple uses of “Ae3” should be corrected to “Ac3”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 1 includes the recitation “the Ac3 temperature increases during the heating so that only a partial austenization of the dual phase steel occurs” which is indefinite because it is unclear to the examiner if “the Ac3 temperature increases during the heating” is referring to the increase in Ac3 temperature through alloying of aluminum [page 4 lines 4-6, page 9 lines 23-34] and silicon [page 4 lines 30-31] or if the Ac3 value is being increased by a step that occurs during the heating of the steel and if so then there is further indefiniteness of what step is being performed during heating to increase the Ac3 value as this is not supported by the specification.  The examiner notes that claim 1 in other applications in the patent family, EP 3728657 B1 for example, does not include the above recitation but rather includes the recitation “characterized in that a dual-phase steel is used whose Ac3 values has been raised so high that, at the required annealing temperatures, only a partial austenizing temperature of the dual-phase steel is obtained” which matches what is written in the instant specification, suggesting the recitation “the Ac3 temperature increases during the heating” is a translation error rather than limiting the heating process in a way not supported by the specification.  In view of the patent family wording and the contents of the instant specification, the examiner interprets the claim to be met when the steel had been modified to have a higher Ac3 value, 
The term “Ac3 temperature increases” in claim 1 is a relative term which renders the claim indefinite. The term “increases” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner what the term “increases” is in reference to, if there is a temperature value the Ac3 value must be greater than to be determined to have been “increased”.  The examiner interprets the claim to be met by any Ac3 value if the steel has a similar aluminum and/or silicon addition.
The term “highly hardenable steel” in claim 1 is a relative term which renders the claim indefinite. The term “highly hardenable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if the term “highly hardenable” is intended to provide a limitation on the composition of the steel or if the final product is meant to have limited properties such as specific hardness range or microstructure.  The examiner interprets the claim to be met by any type of steel absent a specific indication to the contrary.
Claim 1 recites the limitation "the highly hardenable steel" in lines 3-4 of the third paragraph of claim 1.  There is insufficient antecedent basis for this limitation in the claim so it is unclear to the examiner if the term “highly hardenable steel” is referring to the steel sheet, the steel sheet bar, the steel material the sheet and sheet bar are composed of, or another steel.  The examiner interprets the claim to be met by any of the steels involved in the method described in claim 1 absent a specific indication to the contrary.
Claim 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically claim 3 includes the recitation “the heating step is performed in a furnace using a dwell time of between about zero and about 600 seconds”, which is indefinite because it is unclear to the examiner if the heating step is required or not.  Independent claim 1 states that the steel is heated, however claim 3’s recitation of “a dwell time of between about zero and about 600 seconds” includes zero seconds meaning that the steel is not heat treated thus broadening the scope of claim 1.  It is unclear to the examiner if claim 3 is attempting to broaden claim 1, or if the term “about zero” does not include zero seconds, in which case the dwell time in the furnace is indefinite because it is unclear what “about zero” and “about 600” mean.  The examiner interprets the instant claim to be met by any dwell time of 600 seconds or less excluding zero seconds absent a specific indication to the contrary.
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically claim 9 includes the recitation “the cooling rate is ≥ 10 Kelvin/sec” which is indefinite because it is unclear to the examiner if this is meant to limit the cooling rate of claim 5 to 10-500 Kelvin/sec, or if the cooling rate is being broadened to any cooling rate greater than or equal to 10 Kelvin/sec.  The examiner interprets the claim to be met by any cooling rate of 10-500 Kelvin/sec absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corquillet et al. (US 2008/0308194 A1), herein Corquillet.
Regarding claim 1, Corquillet teaches
Forming a steel part through the use of a forming tool [0026], which examiner submits is equivalent to a form hardening process.
A steel composition comprising silicon of 0.001-3.0 weight % [0044].
A multiphase steel that can comprise two phases, such as ferrite and martensite [0065], thus being dual phase.
Heat the steel above Ac1 and below Ac3, forming austenite, which examiner submits meets an annealing temperature above an austenization temperature [0057].  After heating, the part is placed in a forming tool to hot-form said part [0026], a "forming tool" meaning any tool that allows a part to be obtained from a blank [0029] which the examiner submits includes a press.  The forming tool cools the part into a multiphase steel [0027].
The steel has Ac1 and Ac3 temperatures and is annealed between those temperatures [0025].
Corquillet does not specifically disclose “the Ac3 temperature increases during the heating”.  As discussed above this step is interpreted to mean that the Ac3 value has been increased in some manner, such as through the addition of silicon and/or aluminum.  As discussed above, Corquillet discloses a silicon content that overlaps with that of the instant application and so Corquillet has increased the Ac3 value through the addition of silicon.  Further, Corquillet teaches steel comprising an aluminum content of 0.005-3.0 weight % [0045] which overlaps with that taught by the instant application as in claim 10, thus Corquillet has increased the Ac3 value through the addition of aluminum.  The examiner notes that the overlap of the aluminum content of the instant claim and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The steel is soaked at the annealing temperature to form 25-75% austenite which then forms hardening phases such as martensite and bainite upon cooling [0079].  After cooling the steel comprises 25-75% ferrite, meaning upon entering the cooling press the microstructure was a matrix of ferrite and austenite [0082].  The examiner notes that the recitation of “only partial austenization of the dual phase steel occurs, yielding a matrix that includes ferritic and austenitic components when the dual phase steel enters the cooling press” is merely an instance of functional language which is considered to simply mean that the annealing is not held for so long at an austenizing temperature that the entire steel becomes austenite, absent concrete evidence to the contrary.  See MPEP 2173.05(g).  This functional language limitation is met as the steel only forms 25-75% austenite before cooling with the rest being ferrite, meaning only partial austenization of the steel occurred.
Regarding claim 2, Corquillet teaches blanks where the Ac3 temperature is 875°C [0113] and samples of these blanks were annealed at 800°C and 840°C [Table IV], this steel comprising 1.5 weight % silicon [Table III].  The examiner notes this exemplary prior art composition and annealing temperature that falls within a claimed composition range and annealing temperature range anticipates said claimed ranges.  See MPEP 2131.01(I).  Alternatively, Corquillet teaches heating blanks for a soak time above Ac1 and below Ac3 [0098] which examiner notes overlaps with the instantly claimed above “800°C and less than the Ac3 temperature” for any steel that has an Ac3 value above 800°C which includes, but is not limited to, the embodiments described in [0106] and [0113].  The examiner notes that the overlap between the annealing temperatures of Corquillet and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, Corquillet teaches that during annealing the soak time is dependent upon steel thickness, for a thickness of 0.3-3 mm the soak time is 10-1000 seconds [0080].  The examiner notes that the overlap of the soak time of the instant application and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Corquillet does not specifically teach the tool used for annealing, however the examiner submits it would be obvious to one of ordinary skill in the art to use a furnace for the purpose of annealing because furnaces are well known heating apparatuses in the art of metallurgy to one of ordinary skill.
Regarding claim 4, the examiner notes that the recitation “wherein the Ac3 value of the dual-phase steel is high enough that the degree of austenization occurring with the dwell and time and the temperature is between 50 volume % and 90 volume %” is an instance of functional language which is considered to merely require an Ac3 value, annealing temperature, and dwell time that achieves the instantly claimed austenite amount.  Since Corquillet teaches soaking at an annealing temperature to form 25-75% austenite by area, the examiner submits that overlapping values of Ac3 temperature, annealing duration, and temperature naturally flowing from Corquillet would have reasonably met the aforementioned function; and the examiner further notes that area measurements are equivalent to volume measurements in terms of microstructure measurements [0079].  The examiner notes that the overlap of the austenite content of the instant claim and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 5 and 9, Corquillet teaches a cooling rate in the forming tool at a rate high enough to form the desired microstructure, preferably greater than 10°C/sec [0081], the examiner notes that °C/sec and K/sec are equivalent.  The examiner notes that the overlap of the cooling rates of the instant claims and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 6-7, Corquillet teaches transferring the heated steel into a forming tool for forming and cooling immediately after heating and soaking [0058].  The examiner submits 
Regarding claim 10, Corquillet teaches steel comprising an aluminum content of 0.005-3.0 weight % [0045].  The examiner notes that the overlap of the aluminum content of the instant claim and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 11, as discussed above Corquillet teaches heating the steel between Ac1 and Ac3, which examiner notes means it is being intercritically annealed.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corquillet et al. (US 2008/0308194 A1), herein Corquillet, in view of Schwinghammer et al. (US 2014/0020795 A1), herein Schwinghammer.
As discussed above, independent claim 1 is obvious in view of Corquillet.  Corquillet does not disclose a loading temperature of 400-650°C, however the examiner submits that doing so would be obvious to one of ordinary skill in the art in view of Schwinghammer.  Schwinghammer teaches performing the quenching and forming at a lower temperature so as to achieve a delayed transformation of the austenite into martensite so as to avoid crack formation [0026, Schwinghammer] which occurs for steel blanks coated with zinc or a zinc alloy [0025, Schwinghammer].  Schwinghammer teaches to use a quenching and forming temperature in a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/956,642 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 for both applications both teach providing a dual-phase steel sheet bar that is formed in the same method and with the same limitations upon Ac3 temperature, with dependent claims 2-11 being identical for both applications.  The difference between the instant claim 1 and claim 1 of the reference application is that the reference application teaches “a sheet bar having at least one region that includes a highly hardenable carbon/manganese boron steel, and at least one region that includes a dual-phase steel” and does not teach “having a silicon content of greater than 0.5% to 2.0% by weight”.  These differences are not significant because the instant application does not limit the limit the steel to not include a “highly hardenable carbon/manganese boron steel” and meets the limit of “at least one region”, while the reference application is not limited to not include “a silicon content of greater than 0.5% to 2.0% by weight”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734